Title: From George Washington to Alexander Spotswood, 1 February 1797
From: Washington, George
To: Spotswood, Alexander


                        
                            Dear Sir, 
                            Philadelphia 1st Feb. 1797.
                        
                        Your letter of the 24th Ulto was received by yesterday’s Post, and for the
                            information it contains I pray you to accept my thanks; As I do also for the kind offer you
                            have made me of enquiring into the quality & value of the land I hold on rough creek
                            in the State of Kentucky which I readily accept.
                        I have heard through other channels, that the above mentioned Land is possessed
                            of valuable properties; and I authorised Major Georgle Lewis to buy the small tract
                            adjoining, belonging to Mr Wodrow, on my account, but it is not within my recollection; at
                            this moment, what the final result has been. Let me ask you, therefore, to converse, with him
                            on this subject, & to pursue such measures respecting it, in my behalf, as you two
                            shall conclude will be beneficial for me. I will follow your advice, and not dispose of the
                            land until I receive your report respecting it, if that shall happen in any reasonable time.
                        
                        Upon examination, I find I have not General Lee’s Conveyances of the Land to
                            me; at this place, of course I cannot possess you of them: nor do I believe it is necessary,
                            as Colo. Thomas Marshall, of Kentucky, has, on my behalf, paid the taxes of those lands from
                            the first assement of them (as I have documents to shew) to a certain period; and was requested to do it regularly onwards, which
                            I am persuaded he has done, or is ready to do. I will request the favor of you, however,
                            while you are in that country, to enquire into the matter, & see that I have justice
                            done me; as their has been no remissness on my part, or intention to with hold the Tax, from
                            the State.
                        I sincerely wish you a pleasant Journey to Kentucky, & a safe return;
                            and with the best regards of Mrs Washington united to my own, for Mrs Spotswood &
                            the family, I am—Dr Sir Your Affecte
                        
                            G. Washington
                            
                        
                    